DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 06/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khaled Mammou et al., (hereinafter Mammou) (US 2019/0081638).
The applied reference does not have a common inventor/assignee with the instant application. 
Re Claim 1. Mammou discloses, a method of encoding a video stream using video point cloud coding, the method being performed by at least one processor (a point cloud data compression i.e., PCC encoding method and apparatus, Abstract, Fig.9, 14)and comprising: 
obtaining an input point cloud (obtaining point cloud input data to be encoded, at 1402 Fig.14 Par.[0464]-[0468]); 
generating patches based on points of the point cloud (generating patch image processing of the point cloud, Par.[0462]); 
packing the patches into an image (packetizing the patches step 1408 Fig.14, or 1506 Fig.15 Par.[0464], [0468]); 
smoothing the image using Morton codes (applying Morton codes to the positions associated with the point cloud point, a teaching being applied throughout the point cloud generation and correction of attributes further mapped to claims, as in Par.[0386] as specified by the priority documents Prov. 62/655,764 Par.[0006], herein referenced in detail at Par.[0307] and [0312], [0315], [0387]-[0423], [0554]); and 
generating the video stream based on the image (generating the bitstream based on the input image, Fig.1A, Fig.9 or at encoder 104 or 202 Par.[0084], [0466], 14).  

Re Claim 2. Mammou discloses, the method of claim 1, wherein the smoothing of the image includes generating image data to compensate for missed points which are included in the input point cloud and are not included in the patches (smoothing the image to correct for missed data points by filling the empty points, Par.[0287]- [0290] where computing the attributes e.g., geometric, color, etc., is performed simultaneously by Morton codes, teaching being applied throughout the point cloud generation and correction of attributes further mapped to claims, as in Par.[0386]).  

Re Claim 3. Mammou discloses, the method of claim 1, wherein the point cloud is a dynamic point cloud (compressing i.e., encoding the dynamic point clouds, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 4. Mammou discloses, the method of claim 1, wherein the smoothing includes geometric smoothing (the encoding is applied to the geometric attributes of the point cloud points for smoothing by Morton codes method earlier mapped, and Par.[0031] where the spatial information e.g., geometric attributes are corrected at step 424 of error correction based on distance to neighboring points, Par.[0126], [0127], [0145]-[0147]).  

Re Claim 5. Mammou discloses, the method of claim 1, wherein the smoothing includes color smoothing (same smoothing is applied to color attributes, Par.[0073] and color space correction based on interpolation of the prediction data at 908 Fig.9).  

Re Claim 6. Mammou discloses, the method of claim 1, wherein the smoothing includes geometric (Par.[0126], [0127], [0145]-[0147]) and color smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]).  

Re Claim 7. Mammou discloses, the method of claim 1, wherein the smoothing includes geometric (Par.[0126], [0127], [0145]-[0147])  and color smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]), and the point cloud is a dynamic point cloud (process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 8. Mammou discloses, the method of claim 1, wherein the smoothing includes geometric smoothing (Par.[0126], [0127], [0145]-[0147]), and the point cloud is a dynamic point cloud (process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 9. Mammou discloses, the method of claim 1, wherein the smoothing includes color smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]), and the point cloud is a dynamic point cloud (process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 10. Mammou discloses, the method of claim 1, wherein the smoothing is configured to use less cache memory than a smoothing process using a Kd-tree (using K-D tree Par.[0075] Fig.7, Par.[0098], [0118]).  

Re Claim 11. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 12. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 2, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 13. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 3, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 14. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 4, hence it is rejected on the same evidentiary premises mutatis mutandis.
Re Claim 15. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 5, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 16. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 6, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 17. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 7, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 18. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 8, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 19. This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 9, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 20. This claim represents the non-transitory computer-readable medium storing computer instructions for encoding a video stream using video point cloud coding, performing each and every limitation of the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.
Conclusion
4.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/